DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Previous Rejections
Applicant’s arguments, filed 12/16/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al (USP 10,143,632 B2), in view of Brown et al (US 2017/0367955 A1), further .
Dihora taught shampoo compositions [abstract and title] comprising from about 2 % to about 50 % of a detersive surfactant [claim 1c], from about 0.01 % to about 50 % of a microcapsule [claim 1a] and from about 0.01 % to about 2 % of a cationic deposition polymer [claim 1b].
Benefit agents of the core of the microcapsules were taught as perfumes [col 5, lines 14-15]. Thickeners (e.g., rheology modifiers) were generally taught [col 10, line 56], where Rheovis CDE (e.g., polyacrylate rheology modifier) was additionally taught [col 7, line 26].
The taught viscosity was from about 1,000 cps to about 10,000 cps, and the shear rate was from 0.01/sec to 10/sec [col 12, lines 35-43].
Dihora differs from the instant claims in that anionic surfactants were generally taught [claim 12], although the instantly elected SLE1S was not specifically taught. Cationic deposition polymers were generally taught, as discussed, although the instantly elected Polyquaternium-10 was not specifically taught. Microcapsules were generally taught, as discussed, although the instantly elected shape (petal) of the microcapsule was not specifically taught. Additionally, Dihora was silent the yield stress, as recited in claim 1. Dihora was silent the dimensions of the sheet-like microcapsules, as recited in claims 1 and 6-8. Finally, Dihora was silent viscosity measured at 26.6 ºC, as recited in claim 1.

Regarding the instantly elected Polyquaternium-10, the said ingredient was taught by Brown, specifically, at Examples 2, 3, 7 and 9 [0151], where cationic deposition polymers were generally taught at [0043-0058 and at 0159].
Since Dihora generally taught anionic detersive surfactants, it would have been prima facie obvious to one of ordinary skill in the art to include within Dihora, SLE1S, as taught by Brown. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select SLE1S for incorporation into a shampoo, based on its recognized suitability for its intended use as a known detersive that enables a superior cleansing and lathering performance, when included within shampoo compositions, as taught by Brown [Brown; 0059-0060 and at the abstract].
Furthermore, it is prima facie obvious to select Polyquaternium-10 for incorporation into a shampoo, based on its recognized suitability for its intended use as a cationic deposition polymer, as taught by Brown [Brown; Examples 2, 3, 7 and 9 at ¶s 0043-0058, 0151 and 0159].

However, CN105395378B taught that sheet-like microcapsules are stable, enabling encapsulation of raw materials without destroying the materials, and are of a high quality [abstract].
Moreover, Linser taught that microcapsules (e.g., encapsulating perfume benefit agents) are known in the art, and are useful in hair care compositions at any size, shape and configuration (i.e., reads on petal-shape) [0032, 0036-0039 and at the abstract].
Since Dihora and Brown generally taught microcapsules, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Dihora and Brown, sheet-like microcapsules of any shape. An ordinarily skilled artisan would have been so motivated, because sheet-like microcapsules are stable, of a high quality, and encapsulate raw materials without destroying the materials [CN105395378B; abstract]. Further, microcapsules of any size, shape and configuration, are known in the art as components of hair care compositions, as taught by Linser [Linser; 0032, 0036-0039 and at the abstract].
The combined teachings of Dihora, Brown, CN105395378B and Linser were silent the yield stress of the composition.
Talingting Pabalan taught shampoo compositions [col 4, lines 44-58; col 56, lines 21-22; col 79, line 55] having a yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa, in order to initiate flow of the composition, and to suspend water insoluble particles without imparting an optically turbid appearance [col 54, line 65 to col 55, line 38].

Dihora was silent the dimensions of the sheet-like microcapsules, as instantly recited. 
However, WO 2017/088459 A1 taught sheet-like microcapsules [abstract] having a thickness less than the width, where the thickness was 0.01 to 1 mm [claim 1] and where the said dimensions added functional elements to the microcapsules, including an increased stability, and an improved aesthetic [sections describing the Background Technique and Summary of the Invention].
It would have been prima facie obvious to include, within the teachings of the combined art, microcapsules having a thickness less than the width, where the thickness was from about 0.01 to about 1 mm, as recited in claims 3-4, and as taught by WO2017/088459 A1. An ordinarily skilled artisan would have been so motivated, because the said dimensions (thickness and width) add functional elements, including an increased stability and an improved aesthetic, to microcapsules, as taught by WO2017/088459 A1 [WO2017/088459 A1; sections describing the Background Technique and Summary of the Invention].
The combined teachings of Dihora, Brown, CN105395378 B, Linser, Talingting Pabalan and WO 2017/088459 were silent viscosity measured at 26.6 ºC.

It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, viscosity measured at 26.6 ºC, as taught by Snyder. An ordinarily skilled artisan would have been motivated to measure viscosity at conventional parameters, as taught by Snyder [0192-0193].
The instant claim 1 recites 5-35 % detersive surfactant; 0.05-10 % microcapsule; 0.05-3 % cationic deposition polymer; yield stress of 0.01-20 Pa at a shear rate of 10-2 to 10-4 s-1; viscosity of 1-15 Pa.s at a shear rate of 2 s-1 and a viscosity of 0.1-4 Pa.s at a shear rate of 100 s-1. 
The instant claim 11 recites from about 0.075 % to about 2.0 % cationic deposition polymer.
The instant claim 12 recites a cationic deposition polymer at from about 300,000 g/mol to about 3,000,000 g/mol.
The instant claim 15 recites a viscosity of about 1.0 to about 15 Pa.s at a shear rate of 2 s-1 and from about 0.1 to about 2 Pa.s at a shear rate of 100 s-1.
The instant claim 16 recites a viscosity of about 1.0 to about 15 Pa.s at a shear rate of 2 s-1 and from about 0.1 to about 1 Pa.s at a shear rate of 100 s-1.
Dihora taught from about 2 % to about 50 % of a detersive surfactant; from about 0.01 % to about 50 % of a microcapsule and from about 0.01 % to about 2 % of a cationic deposition polymer [each as discussed]. Additionally, Dihora taught cationic deposition polymers at 100,000 Daltons to about 5,000,000 Daltons [col 8, lines 57-63]. Dihora 
Talingting Pabalan taught yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The instant claim 1 further recites microcapsules suspended throughout the shampoo composition. 
The instant Specification [0024] states that in order to suspend the sheet-like microcapsules in the shampoo composition, the shampoo composition has a yield stress of from about 0.01 to about 20 Pa. The shampoo composition (to suspend the sheet-like microcapsules throughout the product) has a viscosity at 2 s-1 Pa·s of from about 0.01 to about 15. Further, to suspend the sheet-like microcapsules, the shampoo composition has a viscosity at 100 s-1 Pa·s of from about 0.1 to about 4 Pa·s.
As previously discussed, Dihora taught viscosity from about 1,000 cps to about 10,000 cps and shear rate from 0.01/sec to 10/sec. Talingting Pabalan taught yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa.
It appears that the compositions of the instant claims (shampoo having the claimed yield stress, shear rate and viscosity) and those of the prior art (shampoo of the combined teachings of the prior art having the yield stress, shear rate and viscosity that overlapped those properties instantly claimed) would reasonably be expected to have substantially the same physical and chemical properties (shampoo having therein suspended microcapsules). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (shampoo having viscosity from about 1,000 cps to about 10,000 cps and shear rate from 0.01/sec to 10/sec; yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa) and its properties (suspension of microcapsules) are inseparable. 
Regarding the thickness and widths of the microcapsules: 
Claim 1 recites a thickness less than the width; thickness of 0.01-1 mm and width of 2-20 mm; 
Claim 6 recites a length of 2-20 mm; 
Claim 7 recites a width of 8-15 mm; 
Claim 8 recites a length of 8-15 mm; 
The combined teachings of Dihora and WO2017/088459 A1 were not silent the thickness, length and width of the microcapsules, although the combined teachings were not as specific as the instantly recited dimensions (discussed above). However, Lisner teaches that microcapsules are useful in hair care compositions at any size, shape and configuration (discussed above). Lisner’s teachings, of the microcapsule dimensions, overlap the dimensions that are instantly recited. 
Hair care microcapsules, and dimensions thereof, are recognized to have different effects (greater or less formulation of hair compositions comprising a benefit agent, as taught by the combined teachings of Dihora and Lisner) with changing amounts used. Thus, the general condition (the microcapsule) is known, and the dimensions of these ingredients are recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to 
As previously discussed, claim 1 recites a thickness less than the width, with a thickness of 0.01-1 mm and a width of 2-20 mm; claim 6 recites a length of 2-20 mm; claim 7 recites a width of 8-15 mm; claim 8 recites a length of 8-15 mm. 
WO 2017/088459 A1 taught sheet-like microcapsules having a thickness less than the width, where the thickness was 0.01 to 1 mm. Lisner taught microcapsules useful in hair care compositions at any size, shape and configuration. A prima facie case of obviousness exists because of overlap, as discussed above.
Dihora, in view of Brown, CN105395378B, Linser, Talingting Pabalan and WO 2017/088459, reads on claims 1-2, 10-14 and 19.
Claim 9 is rendered prima facie obvious over the combined teachings of Dihora and CN105395378B. 
Although Dihora was silent the sheet-like microcapsule, as recited in claim 9, CN105395378B taught that the microcapsules were formed of 30-40 parts sodium alginate, 40-50 parts gellan gums, 5-10 parts polyvinyl alcohol and 5-10 parts sodium carboxymethylcellulose [abstract and claim 1]. The motivation to combine CN105395378B with Dihora was previously discussed.
Although not silent rheology modifiers (discussed above), Dihora was not as specific the said ingredients and amounts, as recited in claims 17-18.
However, Lisner taught [0151-0153] rheology modifiers to adjust the rheological characteristics of the composition for better feel, in-use properties and the suspending stability of the composition. For example, the rheological properties were such that the 
Since Dihora generally taught thickeners, it would have been prima facie obvious to one of ordinary skill in the art to include within Dihora, polyacrylate and starch-based rheology modifiers, as taught by Lisner. In the instant case, it is prima facie obvious to select polyacrylate and starch-based rheology modifiers into hair care compositions, based on their recognized suitability for the intended use as rheology modifiers, as taught by Lisner [Lisner; 0151-0153].
An ordinarily skilled artisan would have included the rheology modifiers at 0.01% to about 3%, because at the said amounts, the ingredients adjust the rheological characteristics of hair care compositions for better feel, in-use properties and suspending stability of the composition, so that the composition remained uniform during its storage and transportation, and did not drip undesirably, as taught by Lisner [Lisner; 0151-0153].

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant argued that none of the cited publications, alone or in combination, disclose sheet-like microcapsules suspended throughout a shampoo product, as recited in claim 1. Applicant argued that the skilled artisan would not be prompted to specifically 
The Examiner disagrees. The instant Specification [0024] states that, to suspend the sheet-like microcapsules in the shampoo composition, the shampoo composition has a yield stress of from about 0.01 to about 20 Pa. The shampoo composition (to suspend the sheet-like microcapsules throughout the product) has a viscosity at 2 s-1 Pa·s of from about 0.01 to about 15. Further to suspend the sheet-like microcapsules the shampoo composition has a viscosity at 100 s-1 Pa·s of from about 0.1 to about 4 Pa·s.
As previously discussed, Dihora taught viscosity from about 1,000 cps to about 10,000 cps and shear rate from 0.01/sec to 10/sec. Talingting Pabalan taught yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa.
It appears that the compositions of the instant claims (shampoo having the claimed yield stress, shear rate and viscosity) and those of the prior art (shampoo of the combined teachings of the prior art having the yield stress, shear rate and viscosity that overlapped those properties instantly claimed) would reasonably be expected to have substantially the same physical and chemical properties (shampoo having therein suspended microcapsules). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (shampoo having viscosity from about 1,000 cps to about 10,000 cps and shear rate from 0.01/sec to 10/sec; yield strength of greater than 0 Pa, typically from about 0.01 Pa to .
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al (USP 10,143,632 B2), in view of Brown et al (US 2017/0367955 A1), further in view both of CN105395378 B and of Linser et al (US 2016/0256365 A1), further in view of Talingting Pabalan et al (USP 8,969,261 B2), further in view of WO 2017/088459 A1, further in view of Snyder et al (US 2015/0010487 A1) and further in view of Wells et al (USP 8,349,300 B2).
The 35 U.S.C. 103 rejection over Dihora, Brown, CN105395378B, Linser, Talingting Pabalan, WO 2017/088459 A1 and Snyder was previously discussed.
The combined teachings of the art were silent silicone conditioning agents, and sizes thereof, as recited in claim 20.
Wells taught personal cleansing compositions [title and abstract; shampoos taught at col 13, lines 5-15] comprising silicone conditioning agents having a particle size of from about 100 nm to about 1 µm [claims 1 and 3; col 12, lines 12-23], where the said conditioning agents were oils formulated in water (e.g., emulsion). The said particles enhanced glossiness of the hair, where the particle sizes ensured a substantially clear composition [col 11, lines 48-60 and col 12, lines 12-23].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Dihora, silicone conditioning agents wherein the silicone conditioning agents were an emulsion with particle sizes lower than about 30 microns, as recited in claim 20, and 
An ordinarily skilled artisan would have been motivated to include the particles having a size of about 100 nm to about 1 µm, because the said particle sizes ensured a substantially clear shampoo composition [Wells; col 11, lines 48-60 and col 12, lines 12-23].
The instant claim 20 recites less than about 30 microns. Wells taught particle sizes of from about 100 nm to about 1 µm. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
	Applicant argued that Wells does not overcome the failings of the other publications.
The Examiner disagrees that the combined teachings of the prior art fail to disclose the claimed subject matter, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612